Exhibit 10.3

 

SUBSCRIPTION AGREEMENT

 

THE PROMISSORY NOTE OFFERED HEREBY BY EONS, INC. (THE “COMPANY”) AND THE SHARES
OF CAPITAL STOCK ISSUABLE UPON CONVERSION THEREOF (THE “SHARES”) HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) NOR ANY STATE SECURITIES REGULATORY AGENCY, NOR HAS THE
COMMISSION NOR ANY STATE SECURITIES REGULATORY AGENCY PASSED UPON THE ACCURACY
OR ADEQUACY OF ANY OFFERING MATERIALS.  ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

 

THE PROMISSORY NOTE OFFERED HEREBY AND THE SHARES HAVE NOT BEEN REGISTERED FOR
OFFERING AND SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THE
PROMISSORY NOTE AND THE SHARES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF BY AN INVESTOR EXCEPT IN COMPLIANCE WITH THE FEDERAL AND RELEVANT
STATE SECURITIES LAWS AND THE REQUIREMENTS AND LIMITATIONS IN THE SUBSCRIPTION
AGREEMENT, IF ANY, AS WELL AS A SATISFACTORY OPINION OF COUNSEL REGARDING SAME.

 

AN INVESTMENT IN THE PROMISSORY NOTE OFFERED HEREIN AND THE SHARES IS
SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK OF LOSS.  THE PROMISSORY NOTE AND
THE SHARES ARE NOT FREELY TRANSFERABLE AND NO MARKET FOR THE PROMISSORY NOTE OR
THE SHARES EXISTS OR IS EXPECTED TO DEVELOP.  THE PROMISSORY NOTE SHOULD BE
PURCHASED ONLY BY PERSONS OF SUBSTANTIAL MEANS WHO HAVE NO NEED FOR LIQUIDITY
WITH RESPECT TO THIS INVESTMENT, WHO CAN HOLD THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME, AND WHO CAN BEAR THE ECONOMIC RISK OF A TOTAL LOSS OF THEIR
INVESTMENT.

 

NO PERSON HAS BEEN AUTHORIZED BY THE COMPANY TO GIVE ANY INFORMATION OR TO MAKE
ANY REPRESENTATIONS OF ANY KIND WHATSOEVER CONCERNING THE COMPANY OR THIS
OFFERING OTHER THAN THE REPRESENTATIONS CONTAINED OR REFERRED TO HEREIN, AND, IF
GIVEN OR MADE, SUCH OTHER REPRESENTATIONS OR INFORMATION MUST NOT BE RELIED UPON
AS HAVING BEEN AUTHORIZED BY THE COMPANY.  THIS DOES NOT CONSTITUTE AN OFFER OR
SOLICITATION IN ANY STATE TO ANY PERSON TO WHOM SUCH OFFER OR SOLICITATION WOULD
BE UNLAWFUL.

 

PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
LEGAL ADVICE.  EACH INVESTOR SHOULD CONSULT HIS, HER OR ITS OWN ATTORNEY OR
BUSINESS ADVISOR AS TO THE LEGAL, TAX AND OTHER CONSIDERATIONS RELATING TO AN
INVESTMENT IN THE PROMISSORY NOTE AND THE SHARES.

 

1

--------------------------------------------------------------------------------


 

NOTICE TO NEW YORK RESIDENTS

 

                THIS AGREEMENT HAS NOT BEEN REVIEWED BY THE ATTORNEY GENERAL OF
THE STATE OF NEW YORK PRIOR TO ITS ISSUANCE AND USE.  THE ATTORNEY GENERAL OF
THE STATE OF NEW YORK HAS NOT PASSED ON OR ENDORSED THE MERITS OF THIS
OFFERING.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.  THIS AGREEMENT DOES
NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY ARE MADE, NOT MISLEADING.  IT CONTAINS A FAIR SUMMARY OF THE MATERIAL
TERMS OF DOCUMENTS PURPORTED TO BE SUMMARIZED HEREIN.

 

2

--------------------------------------------------------------------------------


 

SUBSCRIPTION AGREEMENT

 

2005 Bridge Loan Financing

 

This is a limited offering by Eons, Inc., a Delaware corporation (the
“Company”), of a Convertible Promissory Note in the aggregate principal amount
of $300,000, with terms as set forth in Exhibit A (the “Promissory Note”).  

 

The Promissory Note is being offered in connection with the Company’s July 2005
financing (the “Offering”) in which the Company is proposing to issue certain of
the Company’s securities to various third party investors on the date hereof.

 

Subject to the terms and conditions contained in this Subscription Agreement
(the “Agreement”), the undersigned (the “Subscriber”) hereby irrevocably
subscribes (the “Subscription”) to purchase the Promissory Note from the Company
for a total subscription price equal to Three Hundred Thousand dollars
($300,000) (the “Total Subscription Price”).      

 

1.       GENERAL

 

1.1          Payment; Acceptance of Subscriptions.  At the Closing (as defined
below), the Subscriber shall deposit with the Company, payment of the Total
Subscription Price via wire transfer, certified check or bank check.  By signing
below, the Company agrees to issue the Promissory Note to the Subscriber at the
Closing. 

 

1.2          Closing.  Subject to the satisfaction of the conditions to Closing
specified in Section 1.5 below, this Agreement constitutes an irrevocable offer
by the Subscriber to purchase the Promissory Note offered hereby and the
irrevocable commitment of the Company to issue and sell such Promissory Note. 
The purchase and sale of the Promissory Note hereunder shall take place on the
date hereof at a closing (the “Closing”) promptly following satisfaction of the
conditions to Closing specified in Section 1.5 below.   

 

1.3          Authorization.  The Company has duly authorized the sale and
issuance, pursuant to the terms of this Offering, of the Promissory Note. 

 

1.4          Reliance by Company.  The Company may rely, and shall be protected
in acting upon, any papers or other documents that may be submitted to the
Company by or on behalf of the Subscriber in connection with the Promissory Note
and which are believed by it to be genuine and to have been signed or presented
by the proper party or parties, and the Company shall not have any liability or
responsibility with respect to the form, execution, or validity thereof.

 

1.5          Conditions to Closing.  The Subscriber’s obligation to purchase the
Promissory Note at the Closing hereunder is subject to the Company having
delivered to the Subscriber (i) a fully executed copy of this Agreement and the
Right of First Refusal Agreement by and among the Company, the Subscriber and
each of the other investors in connection with the Offering (the “Right of First
Refusal Agreement”), (ii) the Promissory Note purchased hereunder and

 

3

--------------------------------------------------------------------------------


 

registered in the Subscriber’s name,  (iii) fully executed copies of the
investment documents by and between the Company and General Catalyst Partners or
its affiliated funds (“GCP”) providing for GCP’s purchase of certain securities
of the Company, each in a form reasonably acceptable to the Subscriber, and 
(iv) fully executed copies of the investment documents by and between the
Company and Jeffrey C. Taylor (“Taylor”) providing for Taylor’s purchase of
certain securities of the Company, each in a form reasonably acceptable to the
Subscriber.

 

1.6          Further Undertakings.  Each party shall undertake to execute and
deliver to the other party within five (5) days after receipt of the request
thereof, such further designations, powers of attorney and other instruments as
are necessary or appropriate to carry out the provisions of this Agreement.

 

1.7          Exemption from Registration Provisions.  The Subscriber
acknowledges that the Promissory Note is being sold to him, her or it pursuant
to exemptions from the registration provisions of the Securities Act of 1933, as
amended (the “Act”), and the securities laws of the state of his, her or its
legal residence, in reliance upon the representations made by the Subscriber
herein.

 

2.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE SUBSCRIBER.

 

The Subscriber represents, warrants and covenants to the Company as follows:

 

2.1          Enforceability.  This Agreement constitutes a valid and binding
agreement of the Subscriber, enforceable against the Subscriber in accordance
with its terms, except to the extent that the enforceability thereof may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (regardless of
whether enforceability is considered in a proceeding at law or in equity).

 

2.2          Authorization.  The Subscriber has full power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by the
Subscriber.  Except for approvals already obtained and in full force and effect,
consummation of the transactions contemplated hereby will not require the
approval of any third person.

 

2.3          No Violation.  The execution, delivery and performance by the
Subscriber of this Agreement and the consummation of the transactions
contemplated hereby will not result in any third person or entity having the
right to cause all or a portion of the Subscriber’s Total Subscription Price to
be rescinded, whether by the Subscriber or otherwise.

 

2.4          Representations in the Agreement.  All representations and
warranties contained in or made pursuant to this Agreement, or contained in any
certificate, agreement or other document delivered in connection herewith, by or
on behalf of the Subscriber, were, are and will be, true and correct on the date
hereof.

 

4

--------------------------------------------------------------------------------


 

2.5          Tax Consequences.  The Subscriber confirms and warrants to the
Company that it is relying on its own advisors with respect to all income tax
consequences of its subscription hereby, and acknowledges that the Company has
not offered or provided any tax, legal, investment or other advice to it in
connection herewith except as expressly set forth in this Agreement.

 

2.6          Risk Factors.  The Subscriber represents and warrants that he, she
or it has been offered the opportunity to ask questions of representatives of
the Company regarding the business, affairs and prospects of the Company and the
terms of the Promissory Note, that the Subscriber fully understands the
speculative nature of this investment and that the Subscriber may suffer a
complete loss of the value of the Subscriber’s investment in the Promissory
Note.

 

2.7          Covenant to Execute Financing Documents.  The Subscriber hereby
covenants and agrees that in connection with any conversion of the Promissory
Note, the Subscriber shall deliver to the Company all documents required to be
executed by any other purchasers of the equity securities issued in a Qualified
Financing (as defined in the Promissory Note), including without limitation, any
stock purchase, shareholders or investor rights agreements, it being understood
that the Subscriber shall have an opportunity to review and comment on such
documents prior to their execution, and that the Company agrees to reasonably
consider such comments.

 

3.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE COMPANY. 

 

The Company hereby represents, warrants and covenants to the Subscriber as
follows:

 

3.1          Corporate Organization.

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware with all requisite
power and authority to own, operate and lease its properties and to carry on its
business as now being conducted, and, as of the Closing, will be duly qualified
to do business and in good standing in each jurisdiction in which the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification necessary, except where the failure to be so qualified
would not have a material adverse effect on the Company.

 

(b)           The Company’s Board of Directors has adopted resolutions that
remain in effect and have not been modified, revoked or rescinded by any
subsequent action of the Company authorizing (i) the execution, delivery and
performance by the Company of this Agreement and the Right of First Refusal
Agreement and the performance by the Company of each of the obligations of the
Company assumed hereby and thereby, and (ii) the issuance of the Promissory Note
in exchange for the Subscriber’s Total Subscription Price hereunder.

 

3.2          Authorization.  The Company has the full corporate power and
authority to execute and deliver this Agreement and the Right of First Refusal
Agreement and to consummate

 

5

--------------------------------------------------------------------------------


 

the transactions contemplated hereby and thereby (including the issuance of the
Promissory Note), and no other proceedings on the part of the Company are
necessary to approve and authorize the execution and delivery of such documents
and the consummation of the transactions contemplated hereby and thereby
(including the issuance of the Promissory Note). 

 

3.3          Enforceability.  This Agreement , the Right of First Refusal
Agreement and the Promissory Note constitute the valid and binding agreements of
the Company, enforceable against the Company in accordance with their respective
terms, except to the extent that the enforceability thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance
and other similar laws now or hereafter in effect relating to creditors’ rights
generally and (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity).

 

3.4          Use of Proceeds.  The Company will use the proceeds of the
Subscriber’s purchase of the Promissory Note for working capital and general
corporate purposes.

 

3.5          Capitalization.  As of the date hereof (immediately prior to the
Closing), the authorized capital stock of the Company consists of (i) 7,500,000
shares of Common Stock, $.001 par value, of the Company (the “Common Stock”), of
which 920,000 shares are issued and outstanding; and (ii) 2,500,000 shares of
Preferred Stock, $.001 par value, of the Company, none of which are issued and
outstanding.  Except as contemplated by the Offering Documents (as defined
below), there are no outstanding options, warrants, rights (including conversion
or preemptive rights and rights of first refusal or similar rights) or
agreements, orally or in writing, to purchase or acquire from the Company any
shares of capital stock of the Company, and there are no rights of first
refusal, co-sale, registration or other similar rights or voting commitments or
restrictions with respect to the capital stock of the Company.  All of the
issued and outstanding capital stock of the Company is held by Jeffery C.
Taylor.  The shares of capital stock or other securities issued upon conversion
or exchange of the Promissory Note, when delivered to the Subscriber in
accordance with the terms hereof and thereof, shall be duly authorized by
appropriate corporate action and shall constitute validly issued and outstanding
securities of the Company.

 

3.6          No Operations; No Liabilities.  The Company has had no operations
and has not entered into any contracts or other arrangements on or prior to date
hereof, other than this Agreement, the Right of First Refusal Agreement, the
Promissory Note and the other subscription agreements and other investment
documents executed and delivered in connection with the Closing, as described in
Section 1.5 (the “Offering Documents”) and that certain Standard Form Commercial
Lease with Werner Bundschuh, Trustee of The Royalston Trust with regard to
office space at The Muster House, 31 Fifth Street, Charlestown, Massachusetts
(the “Office Lease”).  The Company does not have any liabilities or obligations
of any nature, whether accrued, absolute, contingent or otherwise, asserted or
unasserted, known or unknown (including, without limitation, liabilities as
guarantor or otherwise with respect to obligations of others), other than
liabilities under the Office Lease, liabilities to counsel in connection with
the formation of the Company, the filing of trademark registration applications
and the consummation of the Offering, and miscellaneous additional expenses
incurred by Jeffrey C.

 

6

--------------------------------------------------------------------------------


 

Taylor not to exceed $5,000.  The investment documents delivered to the
Subscriber described in Section 1.5 above, collectively with this Agreement and
the Promissory Note, constitute all of the documents executed and delivered by
the Company and the other investors in connection with the Offering.

 

3.7          Representations in the Agreement.  All representations and
warranties contained in or made pursuant to this Agreement, or contained in any
certificate, agreement or other document delivered in connection herewith, by or
on behalf of the Company, were, are and will be, true and correct at the
Closing.

 

3.8          No Other Warranties.  Except as expressly set forth in this Section
3, the Company makes no other representations and warranties, express or
implied, to the Subscriber in connection with this Agreement or the transactions
contemplated hereby.

 

4.             INVESTMENT REPRESENTATIONS; VALUATION.

 

4.1          Investment Representations. 

 

(a)           The Subscriber and the Company understand and acknowledge hereby
that the Promissory Note or the shares of capital stock issuable upon conversion
or exchange of the Promissory Note have not been registered under the Act nor
under any state securities laws, and that the Company is not obligated to
register the Promissory Note or such shares of capital stock issuable upon
conversion or exercise thereof on behalf of any Subscriber or to assist them in
complying with any exemption from registration.

 

(b)           In connection with its decision to acquire the Promissory Note,
the Subscriber represents and warrants, for itself, that it has had access to
all information concerning the Company requested by it, and that it has been
afforded access to all such information concerning the Company and the terms of
the issuance of the Promissory Note that it considers necessary or appropriate
to make such decision, and has been provided full opportunity to ask questions
of, and receive answers from, each of the other parties hereto concerning same.

 

(c)           The Subscriber represents and warrants, for itself, that it is
acquiring the Promissory Note for its own account, for investment, and not with
a view toward any distribution, subdivision or fractionalization thereof.  The
Subscriber represents and warrants, for itself, that it has not entered into any
contract, undertaking, agreement or arrangement with any person or entity to
distribute, sell, transfer or pledge to such person, entity or any other party
the Promissory Note acquired by it hereby or any portion thereof, including any
interest or any share of the Company’s profits, losses, or distributions
thereunder, and the Subscriber represents, for itself, that it has no present
plans to enter into such contracts, undertakings, agreements or arrangements,
and that it will not sell or transfer, or purport to sell or transfer, the
Promissory Note or any portion thereof acquired hereby without registration
thereof under the Act and any applicable state securities laws, unless an
exemption from registration is available.

 

7

--------------------------------------------------------------------------------


 

(d)           The Subscriber represents and warrants that it is an “accredited
investor” within the meaning of Regulation D under the Act and meets the
criteria set forth in Rule 501(a).

 

4.2          Valuation; Other Terms.  The Subscriber understands and
acknowledges hereby that the Company has not made and does not make hereby to
the Subscriber any representation or warranty concerning the value of the
Promissory Note.  The Subscriber acknowledges and agrees that the other
investors purchasing securities in the Offering may purchase securities with
terms and benefits more favorable to such investors than those granted to the
Subscriber hereunder.

 

5.             PREEMPTIVE RIGHTS.

 

5.1          SUBSCRIBER PREEMPTIVE RIGHTS.  IN CONNECTION WITH THE QUALIFIED
FINANCING (AS DEFINED IN THE PROMISSORY NOTE), THE COMPANY HEREBY GRANTS TO THE
SUBSCRIBER A PREEMPTIVE RIGHT TO PURCHASE (AT THE SAME TIME AND ON THE SAME
TERMS AS GCP AND ANY OTHER INVESTOR PURCHASING THE NEXT LARGEST PORTION OF THE
NEW SECURITIES IN CONNECTION WITH SUCH QUALIFIED FINANCING) UP TO THE SUBSCRIBER
APPLICABLE PERCENTAGE OF THE NEW SECURITIES TO BE OFFERED AND ISSUED IN SUCH
QUALIFIED FINANCING (WHICH THE SUBSCRIBER APPLICABLE PERCENTAGE SHALL INCLUDE
THE SUBSCRIBER CONVERSION SECURITIES).  THE COMPANY SHALL PROVIDE THE SUBSCRIBER
WITH A COPY OF A LETTER OF INTENT OR TERM SHEET RELATING TO A QUALIFIED
FINANCING PROMPTLY FOLLOWING EXECUTION OF THE SAME AND AFFORD THE SUBSCRIBER AT
LEAST FIFTEEN (15) DAYS FOLLOWING DELIVERY OF SUCH LETTER OF INTENT OR TERM
SHEET TO NOTIFY THE COMPANY IN WRITING AS TO THE EXTENT TO WHICH THE SUBSCRIBER
INTENDS TO PARTICIPATE IN THE QUALIFIED FINANCING.  IN THE EVENT THAT THE
SUBSCRIBER DOES NOT PROVIDE THE COMPANY WITH WRITTEN NOTICE WITHIN SUCH 15-DAY
PERIOD THAT IT INTENDS TO EXERCISE ITS RIGHT TO PARTICIPATE IN THE QUALIFIED
FINANCING TO THE FULL EXTENT PERMITTED BY THIS SECTION 5.1, THE COMPANY MAY
PERMIT TAYLOR OR OTHER THIRD PARTIES DESIGNATED BY TAYLOR TO PURCHASE THE NEW
SECURITIES THAT OTHERWISE WOULD HAVE BEEN ISSUED AND SOLD TO SUBSCRIBER PURSUANT
TO THIS SECTION 5.1 HAD THE SUBSCRIBER EXERCISED ITS RIGHTS HEREUNDER IN FULL.

 

5.2          Certain Definitions.  For purposes of this Section 5, the following
terms shall have the following meanings: (a) “New Securities” means the shares
of convertible preferred stock issued in the Qualified Financing, as well as any
other securities issued in connection therewith or in respect thereof (other
than any shares of capital stock of the Company of the class and/or series
issuable upon conversion of such convertible preferred stock issued to GCP at
the closing of the Qualified Financing); (b) “Subscriber Applicable Percentage”
means (i) 7.5% in connection with any Qualified Financing with gross proceeds to
the Company (including proceeds attributable to any convertible promissory notes
that are converted into shares of capital stock of the Company in connection
with such financing) up to and including $10,000,000 or (ii) 9% in connection
with any Qualified Financing with gross proceeds to the Company (including
proceeds attributable to any convertible promissory that are converted into
shares of capital stock of the Company in connection with such financing) in
excess of $10,000,000; and (c) “Subscriber Conversion Securities” means any New
Securities issued to the Subscriber upon conversion of the Promissory Note in
accordance with the terms thereof.

 

8

--------------------------------------------------------------------------------


 

6.             MISCELLANEOUS PROVISIONS

 

6.1          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, excluding its
conflict of law principles. 

 

6.2          Entire Agreement; Modification.  This Agreement constitutes the
entire agreement between the parties and supersedes any prior understanding or
agreements concerning the subject matter hereof.  This Agreement may be amended,
modified, or terminated only by a written instrument signed by the parties
hereto.

 

6.3          Waiver.  No waiver of any right under this Agreement shall be
deemed effective unless contained in a writing signed by the party charged with
such waiver, and no waiver of any right arising from any breach or failure to
perform shall be deemed to be a waiver of any future such right or of any other
right arising under this Agreement.

 

6.4          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives and
successors.

 

6.5          Unenforceability; Severability.  If any provision of this Agreement
is or becomes or is deemed invalid, illegal, or unenforceable in any
jurisdiction, to the maximum extent permissible, such provision shall be deemed
amended to conform to applicable laws so as to be valid and enforceable or, if
it cannot be so amended without materially altering the intention of the
parties, it shall be stricken and the remainder of this Agreement shall remain
in full force and effect.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

6.6          Assignment.  Neither party may assign this Agreement or its rights
hereunder without the prior written consent of the Company and investors
investing a majority-in-interest of the proceeds investing in the Company in
connection with the Offering.

 

5.7          Multiple Subscribers.  If more than one Subscriber is signing this
Agreement, each representation, warranty, and undertaking stated herein shall be
the joint and several representation, warranty, and undertaking of each such
person.  The Subscriber understands the meaning and legal consequences of the
representations and warranties contained in this Agreement.

 

5.8          Notices.  All notices, requests, demands, and communications
related to this Agreement will be deemed given if and when delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid, to the addresses indicated on the signature page of this Agreement.

 

5.9          Headings; Use of Speech.  Headings contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any provisions hereof. 
All pronouns contained herein and any

 

9

--------------------------------------------------------------------------------


 

variations thereof shall be deemed to refer to the masculine, feminine or
neuter, singular or plural, as the identity of the parties may require.

 

5.10        Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original; but such counterparts shall together constitute one and
the same document binding all parties, notwithstanding that all parties are not
signatories to the same counterpart.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

Subscription Agreement Signature Page

 

By executing and delivering this signature page, the undersigned hereby becomes
a Subscriber hereunder, irrevocably agrees to purchase the subscribed for
Promissory Note in accordance with the terms hereof and agrees to be bound by
the terms and conditions of this Agreement.

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

 

By:

    /s/ Myron Olesnyckyj

 

 

 

 

Name: Myron Olesnyckyj

 

 

Date: July 15, 2005

Title: Senior Vice President

 

 

 

 

Name to appear on Promissory Note:

Record Address:

 

 

Monster Worldwide, Inc.

 

622 Third Avenue

 

 

New York, New York 10017

 

Subscription

 

Total Subscription Price: $300,000

 

 

 

*****

 

 

Agreed and Accepted with respect to the Subscription in the aggregate amount of
$300,000:

 

 

EONS, INC.

 

57 River Street, Suite 204

 

Wellesley, Massachusetts 02481

 

c/o The Feinberg Law Group, LLC

 

 

 

 

Date: July 15, 2005

By:

  /s/ Jeffrey C. Taylor

 

 

 

 

Name: Jeffrey C. Taylor

 

 

 

Title:

President and Chief Executive Officer

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

THIS NOTE AND ANY SECURITIES ACQUIRED UPON CONVERSION OF THIS NOTE HAVE BEEN
ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE SECURITIES OR “BLUE SKY”
LAWS OF ANY JURISDICTION. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED
OR HYPOTHECATED UNLESS THE REGISTRATION PROVISIONS OF SAID ACT AND THE
REGISTRATION, QUALIFICATION AND FILING REQUIREMENTS OF ALL APPLICABLE
JURISDICTIONS HAVE BEEN COMPLIED WITH OR UNLESS EONS, INC. HAS RECEIVED AN
OPINION OF ITS COUNSEL OR LEGAL COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH
REGISTRATION IS NOT REQUIRED OR THAT THE PROPOSED TRANSACTION WILL BE EXEMPT
FROM REGISTRATION, QUALIFICATION AND FILING IN ALL SUCH JURISDICTIONS.

 

CONVERTIBLE PROMISSORY NOTE

 

July 2005 Financing

 

$300,000

 

July 15, 2005

 

 

 

 

 

No. 002

 

FOR VALUE RECEIVED, Eons, Inc., a Delaware corporation, with its principal
office address at 57 River Street, Suite 204, Wellesley, Massachusetts 02481,
c/o The Feinberg Law Group, LLC (the “Maker”), promises to pay to the order of
Monster Worldwide, Inc., a Delaware corporation, with its principal place of
business at 622 Third Avenue New York, New York 10017 (the “Holder”), the
principal sum of Three Hundred Thousand Dollars ($300,000) together with simple
interest (“Interest”) on the unpaid principal balance of this Note from time to
time outstanding at the rate of 5% per annum, until paid in full.  Interest on
the outstanding principal amount of this Note shall be calculated on the basis
of the actual number of days elapsed over an assumed 365 day year.  Interest
shall accrue daily, and shall be due and payable upon the earlier to occur of
(i) the Due Date (defined below) or (ii) the occurrence of an Event of Default,
as set forth in Section 1 below. 

 

Subject to the conversion rights set forth herein and Section 3 hereof, all
outstanding principal under this Note, together with accrued and unpaid Interest
thereon, shall be paid on December 31, 2006 (the “Due Date”).

 

This Note is being issued in connection with the Maker’s July 2005 financing
(the “Financing”) pursuant to the terms of one or more Subscription Agreements,
dated as of July 15, 2005, by and among the Maker and the Holder and the other
purchasers of securities of the Maker in connection therewith, and may be
converted into shares of capital stock of the Maker in accordance with the terms
and conditions set forth in Section 1 below.

 

--------------------------------------------------------------------------------


 

1.             Conversion.

 

(a)           Conversion upon a Qualified Financing.   Upon the initial closing
of the Maker’s first Qualified Financing (as defined below) consummated after
the date hereof, all of the outstanding principal and all accrued and unpaid
Interest under this Note shall automatically, and without further action on the
part of the Holder, be converted into a number of shares of convertible
preferred stock issued in the Qualified Financing (the “Financing Conversion
Securities”) determined by (A) dividing the entire amount of the outstanding
principal plus accrued but unpaid interest under this Note, by the price paid by
investors in such Qualified Financing for shares of the Financing Conversion
Securities and (B) rounding to the nearest whole share any resulting fraction of
a share.  A “Qualified Financing” shall mean any convertible preferred stock
financing led by a venture capitalist or other institutional investor for the
account of the Maker on an arm’s length basis which results in the Maker
receiving immediately available gross proceeds in excess of $5,000,000
(excluding any proceeds attributable to promissory notes that are converted into
shares of capital stock of the Company in connection with such financing
(including this Note)) to be used for working capital and other general
corporate purposes.

 

(b)           Conversion Procedures.  To effect the conversion of this Note in
accordance with Section 1(a), promptly upon receipt of notice from the Maker
indicating that the outstanding principal and all accrued and unpaid Interest
under this Note has been converted pursuant to Section 1(a), the Holder shall
surrender this Note to the Maker.  In connection with a conversion of this Note
in accordance with Section 1(a), the Holder shall also deliver to the Maker all
other documents that the Maker reasonably requests to be executed in connection
with such conversion, including without limitation, such documents required to
be executed by any other purchasers of Financing Conversion Securities in a
Qualified Financing, including without limitation, any stock purchase,
shareholders or investor rights agreements, it being understood that the Holder
shall have an opportunity to review and comment on such documents prior to their
execution, and that the Maker agrees to reasonably consider such comments.  This
Note and all documents and instruments that are being delivered to the Maker
shall be sent to the Maker’s principal business address set forth above or such
other address as may be designated by the Maker.  On the date of conversion of
this Note, the Maker, at its expense, will cause to be issued in the name of the
Holder of this Note, a certificate or certificates for the number of equity
securities to which the Holder is entitled.  Such certificate or certificates
shall be delivered to the Holder promptly after the date of conversion of this
Note to the Holder’s address set forth above or such other address as may be
designated by the Holder.

 

2.             Payment.

 

(a)           Payment of Principal and Interest.  Payment of principal and
Interest shall be made in lawful tender of the United States and shall be
credited first to the accrued Interest then due and payable, with the remainder
applied to principal.

 

(b)           No Prepayment of the Note.  This Note may not be prepaid in whole
or in part without the consent of a majority-in-interest of the outstanding
principal balance of the convertible promissory notes issued in connection with
the Financing (the “Bridge Loan Notes”), and in such event, only in the same
proportion as all other Bridge Loan Notes are prepaid.

 

--------------------------------------------------------------------------------


 

3.             Default.  The entire unpaid principal balance of this Note and
all accrued and unpaid Interest thereon and all other fees, charges, costs and
expenses hereunder shall become immediately due and payable, without demand,
prior to the maturity of this Note, at the election of holders of a
majority-in-interest of the aggregate principal balance under the Bridge Loan
Notes, upon the occurrence of any one or more of the following events (each, an
“Event of Default”):

 

(i)            The failure of the Maker to pay any amount when due under this
Note or any of the other Bridge Loan Notes;

 

(ii)           The material breach by the Company of (x) any other term or
condition under this Note or any of the other Bridge Loan Notes or (y) any term
or condition under any Subscription Agreement by and between the Company and any
holder of a Bridge Loan Note or that certain Investor Rights Agreement by and
among the Company and the holders of the Bridge Loan Notes, which breach is not
remedied within thirty (30) days after the Company receives written notice
thereof;

 

(iii)          The filing of any complaint, application or petition seeking
relief or the entry of any order or judgment for any such relief with respect to
the Maker pursuant to the United States Code entitled “Bankruptcy,” as amended
from time to time, or pursuant to any similar state or federal law or procedure
for any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for debtors;

 

(iv)          The appointment of any trustee, receiver, master, assignee,
liquidator, custodian, or other similar party with respect to the Maker or any
of its property; the taking of possession, custody or control of, the attachment
by judicial process of, the issuance of an injunction with respect to, or
creation of any other lien (other than a residential mortgage) upon, any part of
the Maker’s property by any such party, all pursuant to court action or
otherwise; or

 

(v)           The death or disability of Jeffrey C. Taylor or the failure of
Jeffrey C. Taylor to be actively and substantially engaged in the business and
affairs of the Company from and after September 7, 2005.

 

4.             Miscellaneous Provisions.

 

(a)           The Holder agrees that no shareholder, director or officer of the
Maker shall have any personal liability for the repayment of this Note.

 

(b)           If any provision of this Note shall be determined to be invalid or
unenforceable under law, such determination shall not affect the validity or
enforcement of the remaining provisions of this Note.  Notwithstanding any
provision contained herein, the maximum amount of Interest and other charges in
the nature thereof contracted for, or payable hereunder, shall not exceed the
maximum amount that may be lawfully contracted for, charged and received in this
loan transaction, all as determined by the final judgment of a court of
competent jurisdiction, including all appeals therefrom. 

 

--------------------------------------------------------------------------------


 

(c)           None of the terms or provisions of this Note may be excluded,
modified or amended except by a written instrument duly executed on behalf of
the Maker and holders of a majority-in-interest of the aggregate outstanding
principal balance under the Bridge Loan Notes.  Any exclusion, modification or
amendment effected in accordance with the preceding sentence shall be binding on
the Holder; provided that any amendment or modification that affects the rights
and obligations of the Holder differently than the rights and obligations of the
other holders of the Bridge Loan Notes in light of each of their existing rights
and obligations shall require the prior written consent of the Holder to be
binding on the Holder.

 

(d)           All rights and obligations hereunder shall be governed by the laws
of the Commonwealth of Massachusetts and this Note shall have the effect of a
sealed instrument.

 

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Note as an instrument
under seal as of the date first written above.

 

 

EONS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------